Judgment, Supreme Court, New York County (Walter B. Tolub, J.), entered February 3, 2009, denying respondent’s petition to stay arbitration and dismissing the proceeding, unanimously affirmed, without costs.
The petition to stay arbitration was properly denied. Ques*551tions concerning conditions precedent to an obligation to arbitrate, such as time limits, are generally for the arbitrator to decide in the absence of a provision to the contrary or a provision that New York law (which provides that some timeliness issues are for the courts) governs both the agreement and its enforcement (Matter of Diamond Waterproofing Sys., Inc. v 55 Liberty Owners Corp., 4 NY3d 247, 252 [2005]). Since the contract between the parties did not contain such a provision, this dispute regarding whether the arbitration proceeding was timely commenced and whether the time limit allegedly set forth in the contract is binding upon respondent is reserved for the arbitrator. Concur—Andrias, J.P., Catterson, Renwick, DeGrasse and Freedman, JJ. [See 2009 NY Slip Op 30172(U).]